DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 filed on 2/8/2021 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18188231.7, filed on 8/9/2018.

Information Disclosure Statement
	The information disclosure statement filed on 7/15/2021 has been reviewed and considered by this office action.

Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the written steps within the boxes for Figures 5 and 6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification filed on 2/8/2021 has been reviewed and is considered acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for reflecting the control logic of the at least one process module of the apparatus or model in a diagnosis procedure or in a configuration procedure.” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claims 8, 14, and 15 include the limitation of, “reflecting the control logic of the at least one process module of the apparatus in a procedure.”. In particular, as emphasized, it is unclear as to what is meant by “reflecting” the control logic in a procedure. For instance, does reflecting mean visually displaying the objects controlled by the module? Does it mean visually displaying a step by step set of instructions for executing a modules control logic? Or does it simply mean operating the module per an uploaded control procedure?
In order to further prosecution, the office will interpret the term “reflecting” to mean operating the module per any procedural routines as instructed through control instructions associated with the module or displaying controlled aspects of the control module on a user interface.
Further clarification is required. 
Claims 9-13 and 17 depend upon claim 8 and claim 18 depends upon claim 15 and are thus rejected under 112b as well. 

Claim limitation “a means for reflecting the control logic of the at least one process module of the apparatus or model in a diagnosis procedure or in a configuration procedure.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification describes several “means” such as a display means in paragraph [0021], a data processing means as in paragraph [0034], or an engineering tool means as in paragraph [0040]. It is not clear which means is being recited and thus structure of the corresponding means is unclear. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoernicke (EP 3,318,935).

Regarding Claim 1; Hoernicke teaches; An apparatus, comprising: 
a process control system; (Hoernicke; at least paragraph [0009]; disclose a modular process plant)
at least one process module; and (Hoernicke; at least paragraph [0009]; disclose a plurality of interconnected process modules)
a process module logic entity associated with the at least one process module, (Hoernicke; at least paragraph [0009]; disclose a micro controller (process module logic entity) that is mounted to each process module)
wherein the process control system is configured to communicate with the at least one process module via a process module interface, and (Hoernicke; at least paragraph [0010]; disclose wherein the process modules are connected to the central process control system via an interface)
wherein the process module logic entity provides a control logic of the at least one process module. (Hoernicke; at least paragraph [0009]; disclose wherein the micro controller contains the control logic, parameters, identification information, etc. used for identifying and controlling the various controlled devices of the associated process module).

Regarding Claim 2; Hoernicke teaches; The apparatus of claim 1, wherein the process module logic entity comprises a control logic description contained in or linked to a module type package for a respective process module. (Hoernicke; at least paragraph [0009]; disclose wherein each micro controller includes module description data linked to its respective process module).

Regarding Claim 3; Hoernicke teaches; The apparatus of claim 1, wherein the process module logic entity is configured to provide the control logic of the at least one process module to the process control system, to an analysis system linked with the process control system, or to an orchestration system linked to the process control system or running the process control system. (Hoernicke; at least paragraph [0009]; disclose wherein the micro controller transmits identification and control parameter data for controlling the process module to a central process control system).

Regarding Claim 4; Hoernicke teaches; The apparatus of claim 1, further comprising: a display means configured to provide a graphical user interface, wherein a control logic including a mapped process value of the at least one process module is presented via the graphical user interface. (Hoernicke; at least paragraph [0030]; disclose an operator screen (7) (user interface) for displaying mapped process values (i.e. control parameters) of the process modules).

Regarding Claim 5; Hoernicke teaches; The apparatus of claim 1, wherein the control logic is control code agnostic. (Hoernicke; at least paragraph [0022]; disclose wherein the control code is generated by the micro controller itself and not reliant on outside code sources for controlling the process module).

Regarding Claim 7; Hoernicke teaches; The apparatus of claim 1, wherein the process control system is executed on a system different from an orchestration system, typically a standalone computer or server, or wherein at least a part of the process control system is executed as a cloud computing- based service. (Hoernicke; at least paragraph [0009]; wherein the system is controlled by the standalone central process control system).

Regarding Claim 8; Hoernicke teaches; A method, comprising: providing the apparatus or a model of the apparatus of claim 1; (Hoernicke; see rejection of claim 1 above)
reflecting the control logic of the at least one process module of the apparatus in a procedure. (Hoernicke; at least paragraph [0009]; disclose wherein the uploaded control logic includes executing the procedure of generating virtual control objects and group control objects and once completed, sending identification data and control parameters for controlling the objects by a central process control system).

Regarding Claim 9; Hoernicke teaches; The method of claim 8, further comprising: operating the apparatus; mapping at least one process module value obtained through the process module interface to a corresponding part of the control logic of the at least one process module; and (Hoernicke; at least paragraphs [0035], [0037], and [0041]; disclose wherein upon operating the module, the module creates virtual control objects based on actual physical objects attached to the module, and mapping control parameters (i.e. temperature, pressure, etc.) corresponding to each object)
presenting the control logic of the at least one process module including the mapped process module value. (Hoernicke; at least paragraph [0030]; discloses displaying mapped parameters on a user display screen).

Regarding Claim 10; Hoernicke teaches; The method of claim 9, further comprising: identifying a state of the at least one process module in a state model using the process module value as an identified state; and presenting the identified state. (Hoernicke; at least paragraphs [0021] and [0030]; disclose wherein the process module determines states of controlled objects (i.e. inactive-state) and wherein the modules transmit determined data to be displayed on an operator interface).

Regarding Claim 11; Hoernicke teaches; The method of claim 9, wherein the at least one process module comprises a plurality of process modules, wherein a respective process module value or respective process module values is or are mapped to a corresponding part of the control logic of multiple or all of the plurality of process modules, and wherein the control logic of multiple or all process modules is presented. (Hoernicke; at least Fig. 1; paragraph [0030]; disclose wherein the system includes a plurality of control modules 2.1-2.n connected and wherein each module provides virtual control object and associated control parameter information to the central process control system and wherein the plurality of virtual objects are mapped and displayed on a corresponding display (7) of the system).

Regarding Claim 14; Hoernicke teaches; A computer program product for providing a computer-assisted diagnosis procedure or a computer-assisted configuration procedure of the apparatus of or a model of the apparatus of claim 1, comprising: (Hoernicke; at least Abstract)
a non-volatile data storage medium including instructions that, when loaded into a computer and executed thereon, make the computer conduct a method comprising: providing the apparatus or the model of the apparatus; reflecting the control logic of the at least one process module of the apparatus in a procedure. (Hoernicke; at least Fig. 1; paragraph [0030]; disclose a central process control system (i.e. computer/controller) which contains an operator display screen for displaying the controlled devices and associated operating parameters of the plurality of devices connected to the plurality of control modules).

Regarding Claim 15; Hoernicke teaches; A data processing device for providing a computer-assisted diagnosis procedure or a computer-assisted configuration procedure of the apparatus of or of a model of the apparatus of claim 1, comprising: a human machine interface; and a means for reflecting the control logic of the at least one process module of the apparatus or model in a diagnosis procedure or in a configuration procedure. (Hoernicke; at least Figs. 1 and 2e; paragraph [0030]; disclose an operator display for showing a configuration layout of a plurality of connected controlled devices connected to various control modules that allow the operator to monitor associated control/operating parameters of the controlled devices).

Regarding Claim 16; Hoernicke teaches; The apparatus of claim 7, wherein the process control system is executed on a standalone computer or server different from the orchestration system. (Hoernicke; at least paragraph [0009]; wherein the system is controlled by the standalone central process control system).

Regarding Claim 17; Hoernicke teaches; The method of claim 8, wherein the procedure comprises a diagnosis procedure or a configuration procedure. (Hoernicke; at least paragraph [0009]; disclose wherein the uploaded control logic includes executing a configuration procedure of generating virtual control objects and group control objects and once completed, sending identification data and control parameters for controlling the objects by a central process control system).

Regarding Claim 18; Hoernicke teaches; The data processing device of claim 15, wherein the human machine interface comprises a graphical user interface. (Hoernicke; at least paragraph [0030]; disclose an operator user interface for displaying data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke (EP 3,318,935) in view of Cachapa et al. (US PGPUB 20130178970).

Regarding Claim 6; Hoernicke appears to be silent on; The apparatus of claim 1, wherein the process control system is part of an orchestration system for a modular plant.
However, Cachapa teaches; The apparatus of claim 1, wherein the process control system is part of an orchestration system for a modular plant. (Cachapa; at least paragraphs [0024]-[0027]; disclose an orchestration system for implementation within a process control system)
Hoernicke and Capacha are analogous art because they are from the same field of endeavor or similar problem solving area, of process control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing an orchestration system as taught by Capacha with the known system of a modular process control system as taught by Hoernicke to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to improve system performance and energy efficiency as taught by Capacha (paragraph [0010]). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke (EP 3,318,935) in view of Thompson (US Patent 6,192,397).

Regarding Claim 12; Hoernicke teaches; and according to the determined process module interface degree, implementing control functions corresponding to the control logic of the at least one process module in the process control system. (Hoernicke; at least paragraph [0009]; disclose wherein the module is connected to a plurality of physical components that are controlled by the control module according to provided control logic)
However, Thompson teaches; The method of claim 8, further comprising: determining a process module interface degree of the at least one process module as a determined process module interface degree; (Thompson; at least Fig. 4; column 6, lines 23-40; disclose a method in which two devices (i.e. process modules of Hoernicke) and wherein the devices each generate random numbers, compare the numbers, and the device with the highest value is designated as a “master” device and the other is designated as a “slave” device and wherein the degree of interface is being interpreted as a devices degree of designation or responsibility. As such, the master device would be interpreted as having a higher degree of interface as its responsibility is to control all connected slave devices)
and according to the determined process module interface degree, implementing control functions corresponding to the control logic of the at least one process module in the process control system. (Thompson; at least column 2, lines 1-3; disclose wherein the master device send control signals to control the slave device).
Hoernicke and Capacha are analogous art because they are from the same field of endeavor or similar problem solving area, of modular control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a degree of interface as taught by Thompson with the known system of a modular process control system as taught by Hoernicke to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to provide a means for establishing higher data transmission rates between devices as taught by Thompson (column 3, lines 20-23). 

Regarding Claim 13; the combination of Hoernicke and Thompson further teach; The method of claim 12, wherein the at least one process module comprises at least two process modules, wherein at least one process module of the at least two process modules has a basic interface function, wherein at least one process module of the at least two process modules has an extended interface function, and wherein a process module logic entity is only provided for the process module or process modules having the basic interface function. (Thompson; at least column 3, lines 4-10; column 6, lines 23-40; disclose wherein the system contains at least two devices (i.e. process modules of Hoernicke) and wherein one device is established as a master and the other device is designated as a slave. The master is being interpreted to have extended functionality in that it provides multiple control and data commands to the slave device which is being interpreted to have the basic functionality of merely actuating per the received commands).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Malterer et al. (US PGPUB 20030215357): disclose a system and method for modular control system that can be outfitted with several modules and further linked to other modular systems containing various modules that can be oriented to form a production system.

Trotter et al. (US PGPUB 20030125821): disclose production modules that can be attached and re-organized to a base structure to form a production line based on the arrangement of the provided control modules. This allows for the modules to be repositioned whenever a new product needs to be produced.

Ochs et al. (US PGPUB 20150301522): disclose a system and method for connecting modular production modules together to form production lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117